             Case 1:17-cr-00040-DAD-BAM Document 157 Filed 07/16/20 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL G. TIERNEY
     JESSICA A. MASSEY
 3   Assistant U.S. Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     (559) 497-4000
 5

 6
                                      IN THE UNITED STATES DISTRICT COURT
 7
                                         EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                             )
                                                           )   CASE NO. 1:17-CR-0040-DAD-BAM;
10                 Plaintiff,                              )
                                                           )
11      v.                                                 )
                                                           )
12   LESLIE HOOD,                                          )   STIPULATION AND ORDER SETTING
                                                           )   FORTH BRIEFING SCHEDULE REGARDING
13                 Defendant.                              )   DEFENDANT’S SPEEDY TRIAL MOTION
                                                           )   [Doc. No. 154]
14                                                         )
                                                           )
15                                                         )

16

17
                                                       BACKGROUND
18
              On July 9, 2020, defendant, who is proceeding pro se in this matter, filed his “Motion
19
     Objecting to Court Denying Defendant’s 6th Amendment Right to a Speedy Trial” (Doc. 154). The
20
     parties in this case desire to set a briefing schedule that will allow them to adequately address the legal
21
     and factual matters raised by the motion.
22
              THEREFORE, defendant Leslie Hood, and the United States of America, by and through its
23
     counsel of record, Assistant United States Attorney Michael G. Tierney, hereby stipulate and agree to
24
     the following briefing schedule and request that the Court enter an order reflecting that schedule:
25
              1.         Any opposition by the United States must be filed on or before July 30, 2020.
26
              2.         Any reply by the defendant must be filed on or before August 13, 2020.
27
              3.         If the court desires to set a hearing on the motion, the parties request either August 20,
28

29                                                             1
30
          Case 1:17-cr-00040-DAD-BAM Document 157 Filed 07/16/20 Page 2 of 2


 1                 2020 or August 27, 2020.

 2
     DATED: July 15, 2020
 3
                                                  By:     /s/ Leslie Hood
 4
                                                          LESLIE HOOD
 5                                                        Defendant

 6

 7
     DATED: July 15, 2020                                 McGREGOR W. SCOTT
 8                                                        United States Attorney
 9

10                                                 By:    /s/ Michael G. Tierney
                                                          MICHAEL G. TIERNEY
11                                                        Assistant U.S. Attorney
12

13                                                   ORDER

14          The court adopts the briefing schedule proposed by the parties in their stipulation and set

15   defendant’s motion for hearing by videoconference on August 24, 2020 at 10:00 a.m.

16   IT IS SO ORDERED.
17
        Dated:    July 16, 2020
18                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

29                                                        2
30
